Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 5/5/2021 in response to the Office Action of 2/12/2021 is acknowledged and has been entered.  Claims 1-2 ,5-7, 9-15 are pending.  Claim 15 is newly added. Claims 13-14 are withdrawn.  Claims 1, 2, 11-12 have been amended.  Claims 3-4 and 8 have been cancelled.  Claims 1-2,5-7, 9-12 and 15 are pending and examined.in view of the elected species.  
a) an alkaline-treated capsid polypeptide and non- alkaline-treated capsid polypeptide for the capture compound; It is noted that applicant did not indicate a capture compound per specification.  b) an alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide for the detector compound; c) one capsid polypeptide, particularly VP2 from Table 2 in the application; and d) detecting.
New Claim Rejections - 35 USC § 112- New Matter
Claims 1-2 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the 
Claim 2 that includes the limitations of the newly amended claim 1, has been amended to recite the limitations for “wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody." Applicants state that no new matter has been added.  However, the instant specification appears devoid of such description regarding “a method for detecting a capsid polypeptide of a non-enveloped virus in a sample from a subject comprising (a) contacting said sample with a base, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a capsid polypeptide of said virus in said sample wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody”.  However, the instant specification appears devoid of such description comprising regarding “a method for detecting a capsid polypeptide of a non-enveloped virus in a sample from a subject comprising (a) contacting said sample with a base, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a capsid polypeptide of said virus in said sample wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody”. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT.  Instead the specification discloses 4 antibody clones 2.061; 2.068; 2.081 and 2.106 (table 1) that can specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide, wherein capsid polypeptide is VLP1 and VLP2 or only VLP2, (the specification is nor clear) in a sample treated with NaOH with a pH 11.8 and 13.2 during the sample treatment and a pH 9 and 7.2 during the antibody binding (table 2) in an unspecified sample, the specification is devoid of any teachings regarding the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody”. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case).  In this case, although, it might be “obvious” to obtain such an antibody there is no express or implicit teaching in the specification indicating possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the 
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, has been amended to recite the phrase "wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody." which renders the claim indefinite because it is unclear whether the scope is limited to the detection of one capsid polypeptide (VP2 is the elected species) recited in the preamble and step b of claim 1 or 3 polypeptides.  The specification discloses “detecting” refers to detecting at least one feature wherein a usable feature facilitates the differentiation of a capsid polypeptide from other chemical compounds present in a sample, wherein the feature is preferably an immunological feature. (page 7 last paragraph) while the claim recites an antibody specific to 3 capsid 
Claim 5 dependent on claim 1, recites wherein said detecting said virus comprises detecting said virus in a sandwich immunoassay.  The scope of the claim is vague as the base claim recites specific pH for detecting a polypeptide while claim 5 recites detecting the virus in a sandwich immunoassay.  It is not clear as to whether a capsid polypeptide or all viral polypeptides are detected with the sandwich immunoassay and is therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-2 and 5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Claims are broadly drawn to a method for detecting a capsid polypeptide of a non-enveloped virus in a sample from a subject comprising (a) contacting said sample with a base, wherein said contacting said sample with the genus  base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a capsid polypeptide of said virus in said sample wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody (claim 2), wherein  said detecting said virus comprises detecting said virus in a 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.  
The specification fails to provide sufficient specific structural or physical information so as to define a genus of a capture compound/detector compound having the desired binding properties i.e. binding to all capsid polypeptides from any and all non-enveloped viruses in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 wherein  wherein the capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody (claim 2), wherein  said detecting said virus comprises detecting said virus in a sandwich immunoassay (claim 5) wherein the capture compound and/or detector compound is a binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide(elected species) 
The specification discloses “detecting” refers to detecting at least one feature wherein a usable feature facilitates the differentiation of a capsid polypeptide from other chemical compounds present in a sample, wherein the feature is preferably an binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide refers the binding compound binds to an epitope of a capsid polypeptide not denatured by alkaline treatment and not binding to a conformational epitope (page 9, lines 15-27) and wherein binding specifically indicates that other compound/biomolecules present in the sample do not significantly bind to the binding compound, wherein the level of binding of a binding compound to a compound other than the analyte results in a binding affinity which is at most 10% or less or 1% or less (page 9 last paragraph). 
Adding to the variability is the genus “sample” in combination with the genus “base” that encompasses all chemical components of all samples, biological fluids that are denatured with any base and cross react with any molecules that are encompassed by the genus “compound” 
However, the specification fails to provide sufficient specific structural or physical information so as to define a genus of binding compounds capture and/or detection that can  differentiation of a capsid polypeptide from other chemical compounds present in a sample as required by the genus “detecting” and wherein other compound/biomolecules present in the sample do not significantly bind to the binding compound as defined by “specifically binding” i.e. compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide referring to the binding 
The specification is devoid of any capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody , see new matter rejection above). While the specification discloses 4 antibody clones 2.061; 2.068; 2.081 and 2.106 (table 1) that can specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide, wherein capsid polypeptide is VLP1 and VLP2 or only VLP2, (the specification is nor clear) in a sample treated with NaOH with a pH 11.8 and 13.2 during the sample treatment and a pH 9 and 7.2 during the antibody binding (table 2) in an unspecified sample, these are not a representative number of species falling within the scope of the genus of the claimed binding compounds and  the genus “base”.  
The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”. In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.
Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of binding compounds antibodies that can detect a capsid polypeptide based on a usable feature  from other chemical compounds present in a sample as required by the genus “detecting” and the binding/detecting  compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody.    Turning to the only disclosed 4 antibodies clones as species, it is noted that generating antibodies against capsid polypeptide VP2, is known in the art as cited below.  However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant fragments of the antigen and peptide scanning to map a panel of antibodies to the antigen VE-cadherin.  E.g., page 1682 “Identification of binding epitope of VE-cadherin mAbs.” Sometimes these approaches yielded a highly defined epitope.  For example, mAb "BV6” was mapped to a peptide sequence of six 
One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  
Based on the state of the prior art, a disclosure of 4 monoclonal antibody clones would not permit a skilled artisan to envision the genus of binding/detecting compounds comprising structural features of a genus with claimed function for detecting a capsid polypeptide in a sample treated with any compounds encompassed by the genus base. 
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”. As applicant provides no description or guidance for what structure( s )/fragment( s) is( are) necessary and sufficient for function of the instant intact unmodified protein(s) itself, the specification does not describe usable fragments of the protein( s).
The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Response to applicant arguments 
In response to applicant argument that There is a presumption that an adequate written description of the claimed invention is present when the application is filed, The Federal Circuit has expressly rejected the “argument that the written description requirement . . . is necessarily met as a matter of law because the claim language appears [in the same words] in the specification.”
“The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.  See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002.  In this case Based on the state of the 
Claim Rejections - 35 USC § 112
Claims 1-2 and 5  are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  Claim is includes as the base claim.  Both claims 2 and 5 require antibodies for detecting a capsid polypeptide of a non-enveloped virus wherein the sample has been incubated at a pH of at least 10.5;  The disclosure does not enable one of ordinary skill in the art to practice the invention without a capture (claim 2) and a capture and detector antibody (claim 5) wherein the capture and detector antibodies capture compound and/or detector compound is a binding compound specifically binding to (i) alkaline-treated at a pH 10.5 or more, capsid polypeptide at a pH 10.5 or more, or to (ii) alkaline-treated capsid polypeptide at a pH 10.5 or more and non-alkaline-treated capsid polypeptide. which is/are critical or essential to the practice of the invention since  but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art ares uch that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinaryskill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Yuan et al (2000;IDS Reference) as evidenced by Laemmli SDS loading Buffer 2007, retrieved from https://www.scbt.com/p/2x-laemmli-sample-buffer) or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yuan et al in view of Laemmli SDS loading Buffer 
Claim 12 has been amended to recite  a method for pre-processing a sample from a subject for detection of a capsid polypeptide of a non-enveloped virus, comprising contacting said sample with a base and a reducing agent, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5.
Yuan et al. teach throughout the publication an especially in Fig. 6  a method for preprocessing a sample comprising incubating  sample comprising purified full and of at least 10.5.and detecting at least one of VP1, VP2, VP3 by SDS Gel electrophoresis (Fig 6C).and loading the sample for SDS-PAGE.  The loading sample for  the SDS PAGE also known as the Laemmli buffer comprises a reductant i.e. 2-mercaptoethanol or DTT as evidenced by Laemmli SDS loading buffer that is based on the method of Laemmli known since 1970 (Laemmli SDS loading Buffer).  In the alternative, It would have been prima facie obvious, before the effective filing of the claimed invention, to one of ordinary skill in the art would have been able to make the Laemmli buffer comprising a reductant or purchase it as the recipe is known since 1970 and the buffer is commercially available as disclosed in  Laemmli SDS loading Buffer.  One would be motivated to include a reductant to minimize aggregate formation for improving the detection.  As the prior art method teach the step and components of the instant claim, it necessarily teach the intended uses as evidenced by the instant specification.  
Claims 1, 10-11  are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Yuan et al (2000;IDS Reference).
Yuan et al teach throughout the publication an especially in Fig. 6 detecting a capsid polypeptide as for example VP1, 2 or 3  of a non-enveloped virus from the family Parvoviridae (Abstract)  in a sample from a subject comprising (a) contacting said sample with a base, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a capsid polypeptide of said virus in said sample.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-2 ,5-7, 9-12 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Buttler et al. as applied to claims 1-6, 9-11 in view of Riske et al. (WO98/09660) and Yuan et al as evidenced by Denaturation( retrieved on 2/2021 from https://en.wikipedia.org/wiki/Denaturation_(biochemistry)#Protein_denaturation_due_to_pH).
Buttler et al.  teach throughout the publication an especially in Example 1, to a method for detecting a capsid polypeptide i.e. VP2 (page 9, last paragraph) of a non-enveloped virus i.e. human parvovirus  in a blood sample from a subject with an antigen-capture EIA, comprising: 5(a) contacting said sample with a diluent  comprising a Buttler et al. teach (b) detecting a capsid polypeptide of said virus in said sample (bridging paragraph pages 11-12).  The antigen-capture EIA is a sandwich assay comprising polyclonal antibodies that specifically bind VP2 that captures VP2 on micro wells and labeled anti-VP2 antibodies (bridging paragraph pages 9-10, Fig.2) to detect the captured VP2. Buttler et al. teach the method can be used in the screening of individual plasma units  (Abstract).
While Buttler et al. teach the method can be used in the screening of individual plasma units (Abstract ), Buttler et al. is silent regarding treating the sample with NAOH at extreme pH i.e. at least 10.5. 
Riske et al. teach throughout the publication an especially on page 1, biological fluids including blood can be contaminated with viruses that pose a risk to patients who receive such biological fluids for therapeutically purposes, resulting in the transmission of the virus.  Riske et al. teach methods comprising obtaining a biological fluid from a subject and contacting the sample with for example NaOH, at pH at least 10.5 to inactivate the virus.  
Yuan et al
It would have been prima facie obvious, before the effective filing of the claimed invention, to screen individual plasma units for the presence of B19 as taught in Buttler et al. wherein low pH is substituted with high pH at least 10.5  as taught in Riske et al.  and Yuan.  As Yuan et al teach both low and high pH can break capsid polypeptide of a non-enveloped virus, simple substitution of one known equivalent element for another to obtain predictable results would have been obvious see MPEP 2143(I).  
One would be motivated to do so to detect VP2 in a sample treated at high at least 10.5 as taught in Buttler et al., Riske et al. and Yuan  since both low and high pH can break the viral capsid to release capsid polypeptides and further induce unfolding of the native polypeptide due to denaturation as known in the art also  as evidenced by Denaturation (see page 2 last paragraph ),wherein denaturation can unmask epitopes that can improve the sensitivity of the assay as taught in Buttler et al., to screen donors for safety as acutely infected individuals can unintentionally donate viremic blood that could transmit the virus and pose a significant threat to human health as taught in Buttler et al. (page 2 lines 19-21; bridging paragraph pages 3-4). 
 It would have been with expectation of success that VP2 would be detected in samples treated with a base at a  pH of at least 10.5 as the VP2 is released as taught in Yuan as treatment with high pH also denatured proteins as evidenced by Denaturation and also by the instant specification (see for example page 7 second paragraph) and necessarily  exposes  linear epitopes and thus reactive with a polyclonal antibody that specifically bind VP2  taught in Buttler et al.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive 
In response to applicant argument that the rejection is made in improper hindsight it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).      Applicant arguments are moot in view of the new grounds for rejection.  
Conclusion
All other objections and rejections recited in the Office Action of of 2/12/2021  are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641